                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH MALIK MILLER,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-2456

TAMMY FERGUSON, et al,
                                                                                   rt:~lfeD
    Defendants.                                                                    AUS I g 2019
                                                                                 KATE BARKMAN, Clerk
                                             ORDER                            B.Y.          Dep.Clerk

       AND NOW, thisl$~ay of August, 2019, upon consideration of Plaintiff Kenneth

Malik Miller's Motion to Proceed In F'orma Pauperis and his Prisoner Trust Fund Account

Statement (ECF No. 5), and his prose Complaint (ECF No. 2), which raises claims under 42

U.S.C. § 1983, his Motion for Extension of Time (ECF No. 6), and Motion for a Preliminary

Injunction (ECF No. 7), it is ORDERED that:

       1.      Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Kenneth Malik Miller, #A Y-9526, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden of SCI Phoenix or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Miller's inmate account; or (b)

the average monthly balance in Miller's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward
         .,_ the initial payment assessed pursuant to this Order to the Court with a reference to

the docket n~er for this case. In each succeeding month when the amount in Miller's inmate
                 "
trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to
.   ....


           Miller's inmate account until the fees are paid. Each payment shall reference the docket number

           for this case.

                    3.       The Clerk of Court is directed to SEND a copy of this order to the Warden of SCI

           Phoenix.

                   4.        The Complaint is DEEMED filed.

                   5.        The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. § 1915

           ( e)(2)(B)(ii).

                   6.        Miller is given thirty (30) days to file an amended complaint. Any amended

           complaint must be a complete document and not incorporate the original complaint by reference.

           Miller must identify all defendants in the caption of the amended complaint in addition to

           identifying them in the body of the amended complaint, and shall state the basis for Miller's

           claims against each defendant. Miller should provide enough information for the Court to

           understand what happened to him and how each named Defendant personally acted to cause

           injury to himself. When drafting his amended complaint, Miller should be mindful of the

           Court's reasons for dismissing his claims as explained in the Court's Memorandum and not

           include general allegations, conclusory allegations, or allegations about what may have happened

           to others. Upon the filing of an amended complaint, the Clerk shall not make service until so

           ORDERED by the Court.

                   7.        The Clerk of Court shall send Miller a blank copy of the Court's form

           complaint for a prisoner filing a civil rights action bearing the above civil action number. Miller

           may use this form to file his amended complaint if he chooses to do so.
        8.        If Miller fails to file an amended complaint in accordance with paragraph six (6)

of this Order, his case may be dismissed without prejudice for failure to prosecute without

further notice.

        9.        The Motion for Extension of Time is DENIED as moot.

        10.       The Motion for a Preliminary Injunction is DENIED for the reasons stated in the

accompanying Memorandum.

                                                BY THE COURT:




                                             ~~
